ON REMAND FROM THE ALABAMA SUPREME COURT
PATTERSON, Presiding Judge.
Pursuant to the authority of Ex parte Lynch, 587 So.2d 303 (Ala.1990), and Ex parte Lynch, 587 So.2d 306 (Ala.1991), this case is remanded to the trial court with instructions to set aside Lynch’s conviction for second degree robbery, to adjudge him guilty of robbery in the third degree, and to sentence him accordingly. The trial court shall take the action directed in sufficient time to permit the circuit clerk to make a proper return to this court at the earliest possible time within 60 days of the release of this opinion.
REMANDED WITH DIRECTIONS.
All Judges concur.